MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00017-CV

                          MARK E. BIEDRYCK, Appellant

                                          V.

   U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CREDIT SUISSE,
    FIRST BOSTON MORTGAGE SECURITIES CORP., HOME EQUITY PASS-
             THROUGH CERTIFICATES, SERIES 2005-6, Appellee

   Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2013-01631).

TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 12th day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on October 7, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that the appellant, Mark E. Biedryck,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered May 12, 2015.

              Panel consists of Justices Jennings, Massengale, and Lloyd.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT